United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
U.S. POSTAL SERVICE, METRO POSTAL
STORE, Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Linda Temple, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1683
Issued: January 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 5, 2007 appellant, through his representative, filed a timely appeal of the Office
of Workers’ Compensation Programs’ merit decisions dated May 10 and February 9, 2007
finding that he had not established an injury on July 1, 2005. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained an injury in the performance of duty on July 1, 2005.
FACTUAL HISTORY
On August 17, 2005 appellant, then a 58-year-old letter carrier, filed a notice of traumatic
injury alleging that he sustained an injury to his right shoulder and neck on July 1, 2005 when he
pulled a hamper full of boxes. He required neck surgery as a result of this incident. On the
reverse of the form, Alexander Iniguez, a supervisor, indicated that appellant stopped work on

July 5, 2005 and had not returned. Mr. Iniguez stated that appellant provided notice of his injury
on August 17, 2005.
Appellant submitted a witness statement from Jaime Almedia, a coworker. He stated that
on July 1, 2005 appellant mentioned that he injured himself while loading a truck. Mr. Almedia
stated that on July 5, 2005 appellant informed him that he had experienced sharp pains in his
neck and shoulders throughout the weekend and felt nauseated. In a statement dated July 14,
2005, Patricia B. White stated that she was not aware that appellant had injured himself on
July 1, 2005 while dispatching mail in hampers at 4:50 p.m. On the following Tuesday appellant
informed her that he had experienced pain in his neck and shoulders all weekend.
Faith Richardson completed a statement on July 14, 2005. She was not aware that appellant had
injured himself on July 1, 2005. Ms. Richardson stated that appellant never mentioned his injury
to her even on July 5, 2005 when he left and used sick leave. In a statement dated July 14, 2005,
Olga Garcia stated that appellant reported his July 1, 2005 injury to her on July 5, 2005.
Appellant stated that he dispatched mail in hampers to a truck as the clerks were busy with
customers and strained himself in the process.
In a letter dated August 23, 2005, the employing establishment noted that appellant had
returned to light-duty work on June 20, 2005 following an accepted employment injury. The
employing establishment noted that appellant could perform only two hours of pushing and
pulling in accordance with his restrictions, and generally, he did not perform any pushing and
pulling. The employing establishment reviewed the statements from coworkers that appellant
dispatched mail in hampers to a truck driver at 4:50 on July 1, 2005 as the retail clerks were
busing with customers.
The Office requested additional factual and medical information on August 30, 2005.
The Office noted that appellant had not provided timely notification of his work injury, that he
had failed to provide witness statements and had failed to provide the necessary medical
evidence establishing a diagnosed condition.
By decision dated October 5, 2005, the Office denied appellant’s claim finding that the
evidence was not sufficient to establish that the incident occurred on July 1, 2005, as alleged.
Moreover, there was no medical evidence that provided a diagnosis which could be connected to
the claimed incident.
Appellant’s representative requested reconsideration on November 21, 2005 and included
his response to the Office’s August 30, 2005 request for information. On September 15, 2005
appellant reported that on July 1, 2005 he pulled a hamper full of boxes between 4:30 and
5:00 p.m. and experienced pain in his right shoulder and neck as he loaded a postal truck.
Appellant’s workday ended at 5:00 p.m. He next reported to scheduled work on July 5, 2005 and
reported the incident of July 1, 2005 on that date.
By decision dated February 9, 2007, the Office reviewed the merits of appellant’s claim
and denied modification of its October 5, 2005 decision. The Office noted that the employing
establishment disputed appellant’s claim that he informed his supervisor of his July 1, 2005
injury on July 5, 2005 and alleged that he did not report his injury until August 18, 2005. The

2

Office also noted that appellant had not submitted medical evidence regarding the diagnosed
condition which he felt resulted from his alleged employment incident.
Appellant requested reconsideration on April 6, 2007. In a note dated July 13, 2005,
Dr. Luis R. Pagan, a Board-certified neurosurgeon, noted appellant’s symptoms of neck pain,
right shoulder pain and numbness of the left hand. He stated that appellant’s neurological
examination was normal and that he could continue to perform modified work. On
November 14, 2005 Dr. Pagan stated: “[Appellant] returned with an exacerbation of back pain
association with bilateral arm discomfort and hand numbness that was exacerbated after pulling a
hamper on July 1, 2005.” He recommended physical therapy and stated that appellant’s
previously accepted neck injury of June 20, 2000 was exacerbated by the July 1, 2005 injury.
By decision dated May 10, 2007, the Office reviewed appellant’s claim on the merits and
denied modification of its prior decisions. The Office found that Dr. Pagan’s report was of little
probative value in establishing that the July 1, 2005 employment incident occurred as alleged or
that appellant sustained an injury.
LEGAL PRECEDENT
An employee seeking benefits under the Act1 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of the Act, that the claim was timely filed within the applicable time
limitation period of the Act, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.2
The Office’s regulations define a traumatic injury as a condition of the body caused by a
specific event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain, which is identifiable as to
time and place of occurrence and member or function of the body affected.3 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. The employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. An employee has the burden of establishing the
occurrence of an injury at the time, place and in the manner alleged, by the preponderance of the
reliable, probative and substantial evidence. An injury does not have to be confirmed by
eyewitnesses in order to establish the fact that the employee sustained an injury in the
performance of duty, but the employee’s statements must be consistent with the surrounding
facts and circumstances and his subsequent course of action. An employee has not met his
1

5 U.S.C. §§ 8101-8193.

2

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

3

20 C.F.R. § 10.5(ee).

3

burden of proof where there are such inconsistencies in the evidence as to cast serious doubt
upon the validity of the claim.4
The employee must also submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury. The medical
evidence required to establish causal relationship is usually rationalized medical evidence.
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.5
ANALYSIS
Appellant has submitted factual evidence in the form of his claim form, witness
statements and physician’s notes indicating that he sustained an employment incident on
July 1, 2005. While there were no witnesses to appellant’s injury, he described the
circumstances to coworkers on July 5, 2005 and sought medical treatment on July 13, 2005 from
Dr. Pagan, a Board-certified neurosurgeon. Appellant’s statements describing his employment
incident are consistent with his subsequent actions and the Board finds that there are no such
inconsistencies in the evidence to cast serious doubt on the validity of his claim that he was
pulling a hamper full of mail on July 1, 2005.
Appellant must also submit medical evidence to establish that a personal injury occurred
as a result of the July 1, 2005 employment incident. Dr. Pagan did not describe any employment
activity that resulted in appellant’s condition and did not provide a diagnosis on July 13, 2005.
He merely described appellant’s symptoms of neck pain, right shoulder pain and numbness of
the left hand. Dr. Pagan noted that appellant could continue to work. As he did not discuss the
cause of appellant’s pain, his report is of diminished probative value. The Board has held that
the mere diagnosis of “pain” does not constitute a basis for the payment of compensation.6
In the November 14, 2005 note, Dr. Pagan found that appellant had experienced an
exacerbation of back pain after pulling a hamper on July 1, 2005. He noted that appellant’s
previously accepted neck injury was also exacerbated by this incident. Dr. Pagan did not explain
how or why appellant’s accepted employment activity would have resulted in back pain or an
exacerbation of his accepted neck condition. Without medical reasoning, this report is of
reduced probative value and not sufficiently rationalized to meet appellant’s burden of proof.
Appellant failed to submit medical evidence based on a complete factual and medical
background, supported by affirmative evidence, addressing the specific factual and medical
4

Id.

5

Id.

6

Robert Broome, 55 ECAB 339, 342 (2004).

4

evidence of record and providing medical rationale explaining the nature of the relationship
between the diagnosed condition and the established incident of employment. Therefore, he
failed to discharge his burden of proof.
CONCLUSION
The Board finds that appellant has not established that he sustained an injury on July 1,
2005 as alleged.
ORDER
IT IS HEREBY ORDERED THAT the May 10 and February 9, 2007 decisions of the
Office of Workers’ Compensation Programs are affirmed, as modified.
Issued: January 8, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes’ Alternate Judge
Employees’ Compensation Appeals Board

5

